Case 21-11750-mdc           Doc 147-2 Filed 08/26/21 Entered 08/26/21 14:53:42                     Desc
                                Proposed Order Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:
                                                        CHAPTER 11
MIDNIGHT MADNESS DISTILLING LLC,
                                                        CASE NO. 21-11750 (MDC)
                        Debtor.

                ORDER GRANTING APPLICATION OF DEBTOR
     TO EMPLOY WHISMAN GIORDANO & ASSOCIATES, LLC AS ACCOUNTANT
           PURSUANT TO SECTION 327(c) OF THE BANKRUPTCY CODE

         AND NOW, upon consideration of the Application of the Debtor to Employ Whisman

Giordano & Associates, LLC as Accountant (the “Application”); and after consideration of any

objections or responses to the Application1; and after due deliberation and it appearing that the

relief sought in the Application is in the best interests of the Debtor, its estate, and its creditors; it

is hereby:

         ORDERED, that the Application is Granted; and it is

         ORDERED, that the Debtor is hereby authorized to employ Whisman Giordano &

Associates, LLC in accordance with the Application and as of the date of the Application; and it

is




1
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
Application.


8438846 v1
Case 21-11750-mdc        Doc 147-2 Filed 08/26/21 Entered 08/26/21 14:53:42               Desc
                             Proposed Order Page 2 of 3



         ORDERED, that Whisman Giordano & Associates, LLC shall be compensated for its

services and reimbursed for any related expenses in accordance with applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules and any other applicable orders of this

Court.

                                     BY THE COURT:

                                     _______________________________________
                                     HONORABLE MAGDELINE D. COLEMAN
                                     UNITED STATES BANKRUPTCY JUDGE




8438846 v1
Case 21-11750-mdc         Doc 147-2 Filed 08/26/21 Entered 08/26/21 14:53:42   Desc
                              Proposed Order Page 3 of 3



Interested Parties (on the next page)

William J. Burnett, Esquire
Flaster/Greenberg P.C.
1835 Market Street, Suite 1050
Philadelphia, PA 19103

Kevin P. Callahan, UST
Office of the United States Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106-2912




8438846 v1
